Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 1 of 32 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
____________________________________
                                    :
DALE PROGRESS, LTD.,                :
                                    :
Plaintiff,                          :
                                    :                           CIVIL ACTION NO. _______
              v.                    :
                                    :                           PATENT CASE
                                    :
CHARLES FUED                        :                           JURY TRIAL DEMANDED
        D/B/A ROCKVILLE AUDIO,      :
                                    :
Defendant.                          :
____________________________________:

                      COMPLAINT FOR PATENT INFRINGEMENT
                   AGAINST CHARLES FUED D/B/A ROCKVILLE AUDIO

          Plaintiff Dale Progress Ltd. (“Plaintiff”), by and through its undersigned counsel, files this

Complaint against Defendant Charles Fued d/b/a Rockville Audio (“Defendant”) as follows:

                                    NATURE OF THE ACTION

          1.     This is an action for violation of 35 U.S.C. §§ 271(a) and 35 U.S.C. §§ 271(b). This

is a patent infringement action to stop Defendant’s infringement of United States Patent No.

9,686,504 (“the ‘504 patent”) entitled “Remote Resource Access Interface Apparatus” and the

United States Patent No. 8,320,461 (“the ‘461 patent”) entitled “Remote Resource Access

Interface Apparatus.” A true and correct copy of the ‘504 patent is attached hereto as Exhibit A.

A true and correct copy of the ‘461 patent is attached hereto as Exhibit B. Plaintiff is the owner

by assignment of the ‘504 and ‘461 patents. Plaintiff seeks monetary damages and injunctive

relief.
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 2 of 32 PageID #: 2



                                            PARTIES

         2.    Plaintiff is a limited liability company having a principal place of business located

at #204(#-81), 83, Gasan digital 1-ro, Gasan-Dong Geumcheon-gu, Seoul, 08589, Republic of

Korea.

         3.    Upon information and belief, Defendant is Charles Fued d/b/a Rockville Audio and

existing under the laws of the State of New York with a principal place of business located at 600

Bayview Ave., Inwood, New York, 11096. Defendant can be served with process by serving

Charles Fued, a vice principal of Defendant at 600 Bayview Ave., Inwood, New York 11096.

                                JURISDICTION AND VENUE

         4.    This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

         5.    This Court has subject matter jurisdiction over this case for patent infringement

under 28 U.S.C. §§ 1331 and 1338(a).

         6.    The Court has personal jurisdiction over Defendant because: Defendant is present

within or has minimum contacts within the State of New York and the Eastern District of New

York; Defendant has purposefully availed himself/itself of the privileges of conducting business

in the State of New York and in the Eastern District of New Yotk; Defendant has sought protection

and benefit from the laws of the State of New York; Defendant regularly conducts business within

the State of New York and within the Eastern District of New York; and Plaintiff’s cause of action

arises directly from Defendant’s business contacts and other activities in the State of New York

and in the Eastern District of New York. Further, this Court has personal jurisdiction over

Defendant because its principal place of business is in New York and has purposely availed itself

of the privileges and benefits of the laws of the State of New York.



                                                 2
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 3 of 32 PageID #: 3



       7.      More specifically, Defendant, directly and/or through intermediaries, ships,

distributes, uses, offers for sale, sells, and/or advertises products and services in the United States,

the State of New York, and the Eastern District of New York including but not limited to the

Accused Instrumentalities as detailed below.           Upon information and belief, Defendant has

committed patent infringement in the State of New York and in the Eastern District of New York.

Defendant solicits and has solicited customers in the State of New York and in the Eastern District

of New York. Defendant has paying customers who are residents of the State of New York and

the Eastern District of New York and who each use and have used the Defendant’s products and

services in the State of New York and in the Eastern District of New York.

       8.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§

1400(b). On information and belief, Defendant’s Principal Place of Business is located in this

district, and Defendant has transacted business in this district, and has directly and/or indirectly

committed acts of patent infringement in this district.

                            COUNT I – PATENT INFRINGEMENT

       9.      Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-8 above.

       10.     The ‘504 patent was duly and legally issued by the United States Patent and

Trademark Office on June 20, 2017 after full and fair examination. Plaintiff is the owner by

assignment of the ‘504 patent and possesses all rights of recovery under the ‘504 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

       11.     Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides

apparatuses, systems and methods that infringe the ‘504 patent. Claim 2 of the ‘504 patent

provides, among other things, “a remote resource access interface apparatus comprising: a touch

input detection unit configured to detect touch input on a display screen and to generate touch



                                                   3
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 4 of 32 PageID #: 4



position information on a display screen; a communication unit configured to receive supportable

key information from a compatible portable device, the communication unit is further configured

to transmit input key information to the portable device and to receive video information from the

portable device; a video output unit configured to display adjusted video information in the form

of a visual image, the video output unit having a display screen having a screen specification

different from a screen specification of the portable device, wherein the screen specification

includes screen resolution information regarding the screen resolutions supported by the portable

device; and a key advisor unit configured to output the supportable key information to the video

output unit wherein the key advisor unit is configured to receive the touch position information

through the touch input detection unit, and wherein the adjusted video information is video data

adjusted to screen resolution supported by the video output unit on the basis of the screen resolution

information supported by the portable device, and the touch position information is mapped to one

of key values indicated by the supportable key information of the portable device such that the

touch position information matches key values of the portable device.”

       12.     Defendant has been and is now infringing the ‘504 Patent in the State of New York,

in this judicial district, and elsewhere in the United States, by, among other things, directly or

through intermediaries, making, using, importing, testing, providing, supplying, distributing,

selling, and/or offering for sale apparatus, methods and systems (including, without limitation, the

Defendant’s products including Rockville AN7 2 Din 7" Android Car Receiver which incorporates

MirrorLink Functionality identified herein as the “Accused Instrumentalities”) that provide a

remote resource access interface device, covered by at least claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 of

the ‘504 Patent to the injury of Dale Progress Ltd. Defendant is directly infringing, literally




                                                  4
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 5 of 32 PageID #: 5



infringing, and/or infringing the ‘504 Patent under the doctrine of equivalents. Defendant is thus

liable for infringement of the ‘504 Patent pursuant to 35 U.S.C. § 271.

         13.   Defendant has induced and continues to induce infringement of the ‘504 Patent by

intending that others use, offer for sale, or sell in the United States, products and/or methods

covered by one or more claims of the ‘504 Patent, including, but not limited to, a remote resource

access interface apparatus. Defendant provides these products to others, such as customers,

resellers and end-use consumers who, in turn, use, offer for sale, or sell in the United States these

remote resource access interface apparatus that infringe one or more claims of the ‘504 Patent.

         14.   Defendant indirectly infringes the ‘504 Patent by inducing infringement by others,

such as resellers, customers and end-use consumers, in accordance with 35 U.S.C. § 271(b) in this

District and elsewhere in the United States. Direct infringement is a result of the activities

performed by the resellers, customers and end-use consumers of a remote resource access interface

apparatus.

         15.   Defendant received notice of the ‘504 Patent at least as of the date this lawsuit was

filed.

         16.   Defendant’s affirmative acts of providing and/or selling the remote resource access

interface apparatus, including manufacturing and distributing, and providing instructions for using

the remote resource access interface apparatus in their normal and customary way to infringe one

or more claims of the ‘504 Patent. Defendant performs the acts that constitute induced

infringement, and induce actual infringement, with the knowledge of the ‘504 Patent and with the

knowledge or willful blindness that the induced acts constitute infringement.

         17.   Defendant specifically intends for others, such as resellers, customers and end-use

consumers, to directly infringe one or more claims of the ‘504 Patent, or, alternatively, has been



                                                 5
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 6 of 32 PageID #: 6



willfully blind to the possibility that its inducing acts would cause infringement. By way of

example, and not as limitation, Defendant induces such infringement by its affirmative actions by,

among other things: (a) providing advertising on the benefits of using the Accused

Instrumentalities’ functionality; (b) providing information regarding how to use the Accused

Instrumentalities’ functionality; (c) providing instruction on how to use the Accused

Instrumentalities’ functionality; and (d) providing hardware and/or software components required

to infringe the claims of the ‘504 Patent.

       18.     Accordingly, a reasonable inference is that Defendant specifically intends for

others, such as resellers, customers and end-use consumers, to directly infringe one or more claims

of the ‘504 Patent in the United States because Defendant has knowledge of the ‘504 Patent at

least as of the date this lawsuit was filed and Defendant actually induces others, such as resellers,

customers and end-use consumers, to directly infringe the ‘504 Patent by using, selling, and/or

distributing, within the United States, a remote resource access interface apparatus.

       19.     As a result of Defendant’s acts of infringement, Plaintiff has suffered and will

continue to suffer damages in an amount to be proved at trial.

       20.     Claim 2 of the ‘504 patent, claims:

A remote resource access interface apparatus comprising:




                                                 6
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 7 of 32 PageID #: 7




a touch input detection unit configured to detect touch input on a display screen and to generate
touch position information on a display screen;




                                               7
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 8 of 32 PageID #: 8




       Defendant provides a touch input detection unit configured to detect touch input on a
display screen and to generate touch position information on a display screen;



                                             8
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 9 of 32 PageID #: 9



        The ‘504 patent specification clearly states that a touch input detection unit detects a touch
input on the display screen and generates position information on the display screen in association
of the current image.

        The touch input detection unit detects a touch input on the display screen and generates
position information on the display screen in association of the current image. The touch input
detection unit transmits the position information associated with the current image to the portable
device. The touch input detection unit is implemented in the form of a touch-sensitive touchscreen
covering the display screen of the video output unit. The touch input detection unit may further
include a processor for converting a pressure voltage sensed on the display screen to the position
information. See ‘504 patent Col. 4 l. 42-47.

a communication unit configured to receive supportable key information from a compatible
portable device, the communication unit further configured to transmit input key information to
the portable device and to receive video information from the portable device;




                                                  9
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 10 of 32 PageID #: 10




        Defendant provides a communication unit configured to receive supportable key
 information from a compatible portable device, the communication unit is further configured to
 transmit input key information to the portable device and to receive video information from the
 portable device;

         The specification discloses sufficient structure for one of ordinary skill in the art to build
 or program a communication unit. The specification clearly states that a communication unit
 utilizes wireless communication interfaces to perform the claim limitation functions.

         The communication unit can be provided with at least one wireless communication
 interfaces specified by Bluetooth, wireless fidelity (wi-fi), ZigBee, wireless broadband (WiBro)
 protocols for communicating with the portable device. The communication unit can also be
 connected to the portable device through a communication wire so as to exchange data with the
 portable device in series or in parallel. See ‘504 patent Col. 4 l. 8-15.

 a video output unit configured to display adjusted video information in the form of a visual image,
 the video output unit having a display screen having a screen specification different from a screen
 specification of the portable device, wherein the screen specification includes screen resolution
 information regarding the screen resolutions supported by the portable device; and




                                                  10
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 11 of 32 PageID #: 11




                                      11
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 12 of 32 PageID #: 12




         Defendant provides a video output unit configured to display adjusted video information
 in the form of a visual image, the video output unit having a display screen having a screen
 specification different from a screen specification of the portable device, wherein the screen
 specification includes screen resolution information regarding the screen resolutions supported by
 the portable device; and

          The video output unit displays the video information output by the pixel information
 processing unit. The video output unit can be implemented with a liquid crystal display (LCD)
 panel or an organic light emitting diode (OLED) display panel. See ‘504 patent Col. 3 l. 11-15.
 The video output unit outputs the video information received from the pixel information processing
 unit in the form of a visual image. The video output unit can be implemented with a liquid crystal
 display (LCD) panel or an organic light emitting diode (OLED) panel. Preferably, the video output
 unit is provided with a display screen larger than that of the portable device. See ‘504 patent Col.
 4 l. 29-35.

 a key advisor unit configured to extract the supportable key information from the connection
 establishment response message and output the supportable key information to the video output
 unit, wherein the key advisor unit displays on a display screen of the video output unit, if a key
 configuration mode is activated, keys of the portable device and is configured to receive
 corresponding keys through the key input unit, and wherein key values corresponding to the keys
 of the key input unit match key values of the portable device.




                                                 12
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 13 of 32 PageID #: 13




                                      13
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 14 of 32 PageID #: 14




                                      14
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 15 of 32 PageID #: 15




 wherein the video information is video data adjusted in resolution by the portable device for the
 video output unit on the basis of the screen resolution information, and the input key value is
 mapped to one of key values indicated by the supportable key information of the portable device.




                                                15
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 16 of 32 PageID #: 16




         Defendant provides a key advisor unit configured to output the supportable key information
 to the video output unit wherein the key advisor unit is configured to receive the touch position
 information through the touch input detection unit, and wherein the adjusted video information is
 video data adjusted to screen resolution supported by the video output unit on the basis of the
 screen resolution information supported by the portable device, and the touch position information
 is mapped to one of key values indicated by the supportable key information of the portable device
 such that the touch position information matches key values of the portable device.

        The key advisor unit and key input unit are each comprised of software utilizing a
 microprocessor and storage means on a computer to perform their respective steps as outlined in

                                                16
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 17 of 32 PageID #: 17



 the specification. The specification describes an algorithm to transform a general-purpose
 microprocessor to a special purpose computer so that a person of ordinary skill in the art can
 implement the disclosed algorithm to achieve the claimed function. A disclosed algorithm can
 include steps for achieving a result as shown in the ‘504 patent specification.

         In at least one embodiment, the key adviser unit extracts supportable key information from
 the connection establishment response signal and transmits the supportable key information to the
 video output unit so as to be displayed on the screen. See ‘504 patent Col. 3 l. 16-19. The key input
 unit is provided with a plurality of keys for generating input key commands. The input key
 commands are generated by matching the key values input through the key input unit to the key
 values of the portable device with reference to the supportable key information. See ‘504 patent
 Col. 3 l. 20-25.

         In at least one embodiment, the key advisor unit extracts compatible key information from
 the connection establishment response signal and displays the compatible key information on the
 display screen of the video output unit. The key advisor unit displays a key among the keys
 provided by the compatible key information, which is matched to the key input through the key
 input unit, on the display screen of the video output unit. If a set of keys are selected through the
 key input unit, the key advisor unit displays the keys supported by the portable device on the
 display screen of the video output unit. If a key is input through the key input unit, the key advisor
 unit matches the key value of the input key to a key value of the corresponding key supported by
 the portable device. See ‘504 patent Col. 4 l. 48-62. The key input unit is provided with a plurality
 of keys for generating input key values. See ‘504 patent Col. 4 l. 63-64.

                             COUNT II – PATENT INFRINGEMENT

        21.     Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-20 above.

        22.     The ‘461 patent was duly and legally issued by the United States Patent and

 Trademark Office on November 27, 2012 after full and fair examination. Plaintiff is the owner by

 assignment of the ‘461 patent and possesses all rights of recovery under the ‘461 patent, including
              SOURCE: https://developer.apple.com/design/human-interface-guidelines/carplay/interaction/touchscreen/
 the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

        23.     Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides

 apparatuses and methods that infringe the ‘461 patent. Claim 9 of the ‘461 patent provides, among

 other things, “a remote resource access interface apparatus comprising: a key input unit configured

 to generate input key values; a communication unit configured to transmit a connection

 establishment request message to determine compatibility with a portable device and in order to



                                                    17
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 18 of 32 PageID #: 18



 establish a connection and, if compatible, to receive a connection establishment response message

 including screen resolution information and supportable key information from the portable device,

 the communication unit further configured to transmit input key information and to receive video

 information from the portable device after establishing the connection; a video output unit

 configured to display the video information in the form of a visual image, the video output unit

 having a display screen larger than the portable device, wherein the screen resolution information

 includes information regarding the screen resolutions supported by the video output unit; and a

 key advisor unit configured to extract the supportable key information from the connection

 establishment response message and output the supportable key information to the video output

 unit, wherein the key advisor unit displays on a display screen of the video output unit, if a key

 configuration mode is activated, keys of the portable device and is configured to receive

 corresponding keys through the key input unit, and wherein key values corresponding to the keys

 of the key input unit match key values of the portable device, and wherein the video information

 is video data adjusted in resolution by the portable device for the video output unit on the basis of

 the screen resolution information, and the input key value is mapped to one of key values indicated

 by the supportable key information of the portable device.”

        24.     Defendant has been and is now infringing the ‘461 Patent in the State of New York,

 in this judicial district, and elsewhere in the United States, by, among other things, directly or

 through intermediaries, making, using, importing, testing, providing, supplying, distributing,

 selling, and/or offering for sale apparatus (including, without limitation, the Defendant’s products

 including Rockville AN7 2 Din 7” Andriod Car Receiver incorporating MirrorLink functionality,

 identified herein as the “Accused Instrumentalities”) that provide a remote resource access

 interface device, covered by at least claims 1, 2, 4, 5, 6, 7, 8, 9 and 10 of the ‘461 Patent to the



                                                  18
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 19 of 32 PageID #: 19



 injury of Dale Progress Ltd. Defendant is directly infringing, literally infringing, and/or infringing

 the ‘461 Patent under the doctrine of equivalents. Defendant is thus liable for infringement of the

 ‘461 Patent pursuant to 35 U.S.C. § 271.

          25.   Defendant has induced and continues to induce infringement of the ‘461 Patent by

 intending that others use, offer for sale, or sell in the United States, products and/or methods

 covered by one or more claims of the ‘461 Patent, including, but not limited to, a remote resource

 access interface apparatus. Defendant provides these products to others, such as customers,

 resellers and end-use consumers who, in turn, use, offer for sale, or sell in the United States these

 a remote resource access interface apparatus that infringe one or more claims of the ‘461 Patent.

          26.   Defendant indirectly infringes the ‘461 Patent by inducing infringement by others,

 such as resellers, customers and end-use consumers, in accordance with 35 U.S.C. § 271(b) in this

 District and elsewhere in the United States. Direct infringement is a result of the activities

 performed by the resellers, customers and end-use consumers of a remote resource access interface

 apparatus.

          27.   Defendant received notice of the ‘461 Patent at least as of the date this lawsuit was

 filed.

          28.   Defendant’s affirmative acts of providing and/or selling a remote resource access

 interface apparatus, including manufacturing and distributing, and providing instructions for using

 the remote resource access interface apparatus in their normal and customary way to infringe one

 or more claims of the ‘461 Patent. Defendant performs the acts that constitute induced

 infringement, and induce actual infringement, with the knowledge of the ‘461 Patent and with the

 knowledge or willful blindness that the induced acts constitute infringement.




                                                  19
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 20 of 32 PageID #: 20



        29.     Defendant specifically intends for others, such as resellers, customers and end-use

 consumers, to directly infringe one or more claims of the ‘461 Patent, or, alternatively, has been

 willfully blind to the possibility that its inducing acts would cause infringement. By way of

 example, and not as limitation, Defendant induces such infringement by its affirmative action by,

 among other things: (a) providing advertising on the benefits of using the Accused

 Instrumentalities’ functionality; (b) providing information regarding how to use the Accused

 Instrumentalities’ functionality; (c) providing instruction on how to use the Accused

 Instrumentalities’ functionality; and (d) providing hardware and/or software components required

 to infringe the claims of the ‘461 Patent.

        30.     Accordingly, a reasonable inference is that Defendant specifically intends for

 others, such as resellers, customers and end-use consumers, to directly infringe one or more claims

 of the ‘461 Patent in the United States because Defendant has knowledge of the ‘461 Patent at

 least as of the date this lawsuit was filed and Defendant actually induces others, such as resellers,

 customers and end-use consumers, to directly infringe the ‘461 Patent by using, selling, and/or

 distributing, within the United States, a remote resource access interface apparatus.

        31.     As a result of Defendant acts of infringement, Plaintiff has suffered and will

 continue to suffer damages in an amount to be proved at trial.

        32.     Claim 9 of the ‘461 patent, claims:

 a remote resource access interface apparatus comprising:




                                                  20
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 21 of 32 PageID #: 21




                                      21
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 22 of 32 PageID #: 22



 a key input unit configured to generate input key values;




        The key advisor unit and key input unit are each comprised of software utilizing a
 microprocessor and storage means on a computer to perform their respective steps as outlined in
 the specification. The specification describes an algorithm to transform a general-purpose
 microprocessor to a special purpose computer so that a person of ordinary skill in the art can


                                                22
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 23 of 32 PageID #: 23



 implement the disclosed algorithm to achieve the claimed function. A disclosed algorithm can
 include steps for achieving a result as shown in the ‘461 patent specification.

         In at least one embodiment, the key adviser unit extracts supportable key information from
 the connection establishment response signal and transmits the supportable key information to the
 video output unit so as to be displayed on the screen. See ‘461 patent Col. 3 l. 9-12. The key input
 unit is provided with a plurality of keys for generating input key commands. The input key
 commands are generated by matching the key values input through the key input unit to the key
 values of the portable device with reference to the supportable key information. See ‘461 patent
 Col. 3 l. 13-17.

         In at least one embodiment, the key advisor unit extracts compatible key information from
 the connection establishment response signal and displays the compatible key information on the
 display screen of the video output unit. The key advisor unit displays a key among the keys
 provided by the compatible key information, which is matched to the key input through the key
 input unit, on the display screen of the video output unit. If a set of keys are selected by through
 the key input unit, the key advisor unit displays the keys supported by the portable device on the
 display screen of the video output unit. If a key is input through the key input unit, the key advisor
 unit matches the key value of the input key to a key value of the corresponding key supported by
 the portable device. See ‘461 patent Col. 4 l. 37-46. The key input unit is provided with a plurality
 of keys for generating input key values. The input key commands are generated by matching the
 key values input through the key input unit to the key values of the portable device with reference
 to the supportable key information. See ‘461 patent Col. 3 l. 13-17.

 a communication unit configured to receive a connection establishment request message from a
 portable device to determine compatibility with the portable device and in order to establish a
 connection and, if compatible, to transmit a connection establishment response message including
 screen resolution information and supportable key information to the portable device, the
 communication unit further configured to transmit input key information and to receive video
 information from the portable device after establishing the connection.




                                                  23
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 24 of 32 PageID #: 24




 a video output unit configured to display the video information in the form of a visual image, the
 video output unit having a display screen larger than the portable device, wherein the screen
 resolution information includes information regarding the screen resolutions supported by the
 video output unit.



                                                24
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 25 of 32 PageID #: 25




                                      25
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 26 of 32 PageID #: 26




 wherein the key advisor unit displays on a display screen of the video output unit, if a key
 configuration mode is activated, keys of the portable device and is configured to receive
 corresponding keys through the key input unit, and wherein key values corresponding to the keys
 of the key input unit match key values of the portable device.


                                               26
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 27 of 32 PageID #: 27




                                      27
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 28 of 32 PageID #: 28




         Defendant provides a communication unit configured to transmit a connection
 establishment request message to determine compatibility with a portable device and in order to
 establish a connection and, if compatible, to receive a connection establishment response message
 including screen resolution information and supportable key information from the portable device,
 the communication unit further configured to transmit input key information and to receive video
 information from the portable device after establishing the connection.

         The specification discloses sufficient structure for one of ordinary skilled in the art to build
 or program a communication unit. The specification clearly states that a communication unit
 utilizes wireless communication interfaces to perform the claim limitation functions.
         The communication unit can be provided with at least one of wireless communication
 interfaces specified by Bluetooth, wireless fidelity (wi-fi), ZigBee, wireless broadband (WiBro)
 protocols for communicating with the portable device. The communication unit also can be
 connected to the portable device through a communication wire so as to exchange data with the
 portable device in series or in parallel. See ‘461 patent Col. 3 l. 65-67 & Col. 4 l. 1-5.

         Defendant provides a video output unit configured to display the video information in the
 form of a visual image, the video output unit having a display screen larger than the portable
 device, wherein the screen resolution information includes information regarding the screen
 resolutions supported by the video output unit; and

        The video output unit displays the video information output by the pixel information
 processing unit. The video output unit can be implemented with a liquid crystal display (LCD)
 panel or an organic light emitting diode (OLED) display panel. See ‘461 patent Col. 3 l. 4-8.



                                                   28
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 29 of 32 PageID #: 29



         The video output unit outputs the video information received from the pixel information
 processing unit in the form of a visual image. The video output unit can be implemented with a
 liquid crystal display (LCD) panel or an organic light emitting diode (OLED) panel. Preferably,
 the video output unit is provided with a display screen larger than that of the portable device. See
 ‘461 patent Col. 4 l. 19-25.

 wherein the video information is video data adjusted in resolution by the portable device for the
 video output unit on the basis of the screen resolution information, and the input key value is
 mapped to one of key values indicated by the supportable key information of the portable device.




                                                 29
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 30 of 32 PageID #: 30




         Defendant provides a key advisor unit configured to extract the supportable key
 information from the connection establishment response message and output the supportable key
 information to the video output unit, wherein the key advisor unit displays on a display screen of
 the video output unit, if a key configuration mode is activated, keys of the portable device and is
 configured to receive corresponding keys through the key input unit, and wherein key values
 corresponding to the keys of the key input unit match key values of the portable device, and
 wherein the video information is video data adjusted in resolution by the portable device for the
 video output unit on the basis of the screen resolution information, and the input key value is
 mapped to one of key values indicated by the supportable key information of the portable device.

        The key advisor unit and key input unit are each comprised of software utilizing a
 microprocessor and storage means on a computer to perform their respective steps as outlined in
 the specification. The specification describes an algorithm to transform a general-purpose
 microprocessor to a special purpose computer so that a person of ordinary skill in the art can
 implement the disclosed algorithm to achieve the claimed function. A disclosed algorithm can
 include steps for achieving a result as shown in the ‘461 patent specification.

         In at least one embodiment, the key adviser unit extracts supportable key information from
 the connection establishment response signal and transmits the supportable key information to the
 video output unit so as to be displayed on the screen. See ‘461 patent Col. 3 l. 9-12. The key input
 unit is provided with a plurality of keys for generating input key commands. The input key
 commands are generated by matching the key values input through the key input unit to the key
 values of the portable device with reference to the supportable key information. See ‘461 patent
 Col. 3 l. 13-17.



                                                 30
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 31 of 32 PageID #: 31



         In at least one embodiment, the key advisor unit extracts compatible key information from
 the connection establishment response signal and displays the compatible key information on the
 display screen of the video output unit. The key advisor unit displays a key among the keys
 provided by the compatible key information, which is matched to the key input through the key
 input unit, on the display screen of the video output unit. If a set of keys are selected by through
 the key input unit, the key advisor unit displays the keys supported by the portable device on the
 display screen of the video output unit. If a key is input through the key input unit, the key advisor
 unit matches the key value of the input key to a key value of the corresponding key supported by
 the portable device. See ‘461 patent Col. 4 l. 37-46. The key input unit is provided with a plurality
 of keys for generating input key values. The input key commands are generated by matching the
 key values input through the key input unit to the key values of the portable device with reference
 to the supportable key information. See ‘461 patent Col. 3 l. 13-17.

         33.      Defendant’s aforesaid activities have been without authority and/or license from

 Plaintiff.

         34.      To the extent 35 U.S.C. § 287 is determined to be applicable, Plaintiff is informed

 and believes its requirements have been satisfied with respect to the ‘504 and ‘461 patents.

         35.      Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

 a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

 cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

 under 35 U.S.C. § 284.

                                           JURY DEMAND

                  Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

 Civil Procedure.

                                       PRAYER FOR RELIEF

                  Plaintiff respectfully requests that the Court find in its favor and against the

 Defendant, and that the Court grant Plaintiff the following relief:

               A. A judgment in favor of Plaintiff that Defendant has infringed one or more of the
                  claims, directly, jointly, and/or indirectly the ‘504 and ‘461 patents;

               B. A permanent injunction pursuant to 35 U.S.C. § 283, enjoining Defendant and their
                  officers, directors, agents servants, affiliates, employees, divisions, branches,

                                                   31
Case 2:19-cv-03050-LDH-SMG Document 1 Filed 05/22/19 Page 32 of 32 PageID #: 32
